Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The claim to priority filled on March 16, 2020 acknowledged in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9; with Claims 10-15 withdrawn and cancelled in the reply filed on 03/16/2020 was acknowledged and has been entered.  Accordingly, claims 1-9 are pending in the application.  An action on the merits for claims 1-9 are as follow.
The previous Requirement for Restriction/Election office action sent out on 07/27/2022, which was examined by examiner Felicia C Turner.  The present application is now being examined by examiner Kuangyue Chen as follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under 37 CFR 1.52(b)2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the keg cap” in line 11 rendering the claim indefinite. It is unclear what the relation between this “the keg cap” and a yeast capsule integration-type keg cap as mentioned in line 4 are? For examination purpose, examiner interprets “the keg cap” as “anything”.
Claim 4 recites the limitation “the keg cap” in line 3 rendering the claim indefinite. It is unclear what the relation between this “the keg cap” and a yeast capsule integration-type keg cap as mentioned in line 4 of claim 1 are? For examination purpose, examiner interprets “the keg cap” as “anything”.
Claim 6 recites the limitation “the keg cap” in various places rendering the claim indefinite. It is unclear what the relation between this “the keg cap” and a yeast capsule integration-type keg cap as mentioned in line 4 of claim 1 are? For examination purpose, examiner interprets “the keg cap” as “anything”.
Claim 8 recites the limitation “the keg cap” in last line rendering the claim indefinite. It is unclear what the relation between this “the keg cap” and a yeast capsule integration-type keg cap as mentioned in line 4 of claim 1 are? For examination purpose, examiner interprets “the keg cap” as “anything”.
Claim 9 recites the limitation “the keg cap” in last line rendering the claim indefinite. It is unclear what the relation between this “the keg cap” and a yeast capsule integration-type keg cap as mentioned in line 4 of claim 1 are? For examination purpose, examiner interprets “the keg cap” as “anything”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Shin et al. (US 2018/0072972 A1).
Regarding Independent Claim 1, Shin et al. disclose a beer manufacturing apparatus (device 400/100, [0072], Figs 1A-1D) comprising:
a chamber (chamber 407, [0072], Figs 1A-1D; a chamber containing 102, Figs 2A-2C);
a keg (fermentation vessel 406/102, [0072], Figs 5A-6B) containing wort therein mounted in the chamber;
a yeast capsule integration-type keg cap (sealing components 1105, [0114], Figs 5A-5B) that is coupled to the keg to seal an internal part of the keg, includes a wort discharge line (fluid channel 1101, [0114], Figs 5A-5B; ) configured to discharge the wort contained in the keg, a gas exhaust line (air flow channels 1104, [0114], Figs 5A-6B) configured to discharge internal gas of the keg, and a wort hose (fluid channel 1103, [0114], Figs 5A-6B) coupled to a lower part of the wort discharge line and formed a long way to an internal bottom surface of the keg (see a long way to an internal bottom surface connected to 117 in Figs 2B and & 7A), and in which an yeast capsule (dry hopping module 105, [0074], Figs 2B, and 7A-7B) containing yeast to be supplied to the wort contained in the keg is mounted in the wort discharge line (see 105 is mounted in the wort discharge line connected to 117, Figs 2B, and 7A-7B);
a coupler (a coupler with check valve 600, [0118], Figs 6A-6B) that is fixedly installed in the chamber and includes a wort line (beer line 603, [0119], Figs 6A-6B) connected to the wort discharge line and an air line (air flow path 604, [0119], Figs 6A-6B) connected to the gas exhaust line when the keg cap is coupled to the coupler (see Figs 5A-6B);
a flow path unit (spring 605 and 606, [0119]) configured to connect the wort line of the coupler and the air line of the coupler (opens the beer line 603 and air flow path 604, [0119]);
a pump (pump 106/5687, Figs 2A-2B) connected to the flow path unit; and
a controller (main controller 120, [0080], Fig 1E) configured to control an operation of the pump (see details in Figs 1E and 2A-2B) to supply the yeast contained in the yeast capsule to the wort contained in the keg.
Regarding Claims 2-4, Shin et al. further disclose:
Claim 2, wherein the flow path unit includes:
a first flow path configured to connect the air line of the coupler to the pump (a first flow path with pressure sensor and 5691 connect between the air line and the pump 5687, Figs 2A-2B);
a second flow path configured to connect the wort line of the coupler to the pump (a second flow path with hose inside 102 connect between the wort line and the pump 5687, Figs 2A-2B);
a gas exhaust (a gas exhaust through pressure sensor 113, [0082], Figs 1E and 2B) installed in the first flow path;
a first valve (relief valve, Fig 2B) configured to open and close the gas exhaust; and
a second valve (5691, [0131], Fig 2B) installed between the gas exhaust and the pump and configured to open and close the first flow path.
Claim 3, wherein the second flow pat includes a level sensor (sensor 135 may refer to… brix/SG level, [0082]).
Claim 4, wherein the coupler includes a contact switch (switch 5551, [0144], Figs 11A-11B) configured to generate a signal to the controller when the coupler is completely coupled to the keg cap (to lick the cap in place, [0144]).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112(b) Rejection.  The prior art of record by itself or in combination does not disclose the limitations under Claim 5: wherein a flange groove is formed at an internal side of the wort discharge line, and an outer flange projection caught by the flange groove is formed at an outer side of the yeast capsule; and there is no motivation found to modify the prior art to obtain the claimed limitations. 
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112(b) Rejection.  The prior art of record by itself or in combination does not disclose the limitations under Claim 6: wherein the yeast capsule integration-type keg cap includes: a keg cap blade installed at a lower part of the wort discharge line; a yeast capsule support installed between the yeast capsule and the keg cap blade to support the yeast capsule and includes a first sealing member installed at a lower part of the yeast capsule support and configured to seal the wort discharge line; a first spring configured to support the yeast capsule support; a second sealing member configured to seal the gas exhaust line; and a second spring configured to support the second sealing member, wherein the yeast capsule support is lowered as the first spring is compressed when the yeast capsule is compressed; and wherein a lower end sealing unit of the yeast capsule is worn and open by the keg cap blade and, simultaneously, sealing of the wort discharge line of the first sealing member is released when the yeast capsule support is lowered; and there is no motivation found to modify the prior art to obtain the claimed limitations. With respect to Claims 7-9, the dependency on Claim 6 makes Claims 7-9 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761